Exhibit 10.1

 

 

 

SUNOCO, INC.

LONG-TERM PERFORMANCE ENHANCEMENT PLAN

(Amended and Restated as of November 1, 2007)

 

 

 

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

As used in this Plan, the following terms shall have the meanings herein
specified:

1.1 Affiliate—shall mean any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
Sunoco, Inc.

1.2 Board of Directors—shall mean the Board of Directors of Sunoco, Inc.

1.3 Business Combination—shall have the meaning provided herein at
Section 1.4(c).

1.4 Change in Control—shall mean the occurrence of any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of
Sunoco, Inc. (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of Sunoco, Inc. entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from Sunoco, Inc., (B) any acquisition by Sunoco, Inc.,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Sunoco, Inc. or any company controlled by, controlling or under
common control with Sunoco, Inc. or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;

(b) Individuals who, as of September 6, 2001, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of Sunoco, Inc., was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Sunoco, Inc., or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Sunoco, Inc., or the acquisition of assets or stock of another entity
by Sunoco, Inc. or any of its subsidiaries (each, a “Business

 

2



--------------------------------------------------------------------------------

Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
Sunoco, Inc. or all or substantially all of the assets of Sunoco, Inc., either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Sunoco, Inc. or such corporation resulting from such Business
Combination or any of their respective subsidiaries) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or

(d) Approval by the shareholders of Sunoco, Inc., of a complete liquidation or
dissolution of Sunoco, Inc.

1.5 Code—shall mean the Internal Revenue Code of 1986, as amended.

1.6 Committee—shall mean the committee appointed to administer this Plan by the
Board of Directors, as constituted from time to time. The Committee shall
consist of at least two (2) members of the Board of Directors, each of whom
shall meet applicable requirements set forth in the pertinent regulations under
Section 16 of the Exchange Act, and Section 162(m) of the Code.

1.7 Common Stock—shall mean the authorized and unissued or treasury shares of
common stock of Sunoco, Inc.

1.8 Common Stock Units—shall have the meaning provided herein at Section 6.1.

1.9 Company—shall mean Sunoco, Inc., and any Affiliate.

1.10 Corporate Transaction—shall have the meaning provided herein at
Section 7.8(b).

1.11 CSU Payout Date—shall have the meaning provided herein at Section 6.9.

 

3



--------------------------------------------------------------------------------

1.12 Disaffiliation—shall mean, for purposes of Section 7.8(b) hereof, a
Subsidiary’s or Affiliate’s ceasing to be a Subsidiary or Affiliate for any
reason (including, without limitation, as a result of a public offering, or a
spinoff or sale by the Company, of the stock of the Subsidiary or Affiliate) or
a sale of a division of the Company and its Affiliates.

1.13 Disability—shall mean any illness, injury or incapacity of such duration
and type as to render a Participant eligible to receive long-term disability
benefits under the applicable broad-based long-term disability program of the
Company.

1.14 Dividend Equivalents—shall have the meaning provided herein at Section 6.3.

1.15 Dividend Equivalent Account—shall have the meaning provided herein at
Section 6.3.

1.16 Employment Termination Date—shall mean the date on which the employment
relationship between the Participant and the Company is terminated.

1.17 Exchange Act—shall mean the Securities Exchange Act of 1934, as amended.

1.18 Exercise Period—shall have the meaning provided herein at Section 5.3.

1.19 Fair Market Value—shall mean, as of any date and in respect of any share of
Common Stock, the opening price on such date of a share of Common Stock (which
price shall be the closing price on the previous trading day of a share of
Common Stock as published in the Wall Street Journal under the caption “New York
Stock Exchange Composite Transactions” or any other publication selected by the
Committee). If there is no sale of shares of Common Stock on the New York Stock
Exchange for more than ten (10) days immediately preceding such date, or if
deemed appropriate by the Committee for any other reason, the fair market value
of the shares of Common Stock shall be as determined by the Committee in such
other manner as it may deem appropriate. In no event shall the fair market value
of any share of Common Stock be less than its par value.

1.20 Incentive Stock Options—shall have the meaning provided herein at Article
IV.

1.21 Incumbent Board—shall have the meaning provided herein at Section 1.4(b).

1.22 Just Cause—shall mean, for any Participant who is a participant in the
Sunoco, Inc. Special Executive Severance Plan, “Just Cause” as defined in such
plan, and for any other Participant:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
notice of employment termination by the Participant pursuant to Section 1.33),
after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or any employee of the Company with
supervisory authority over the Participant that specifically identifies the
manner in which the Board of Directors or such supervising employee believes
that the Participant has not substantially

 

4



--------------------------------------------------------------------------------

performed the Participant’s duties, or

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

1.23 Limited Rights—shall have the meaning provided herein at Article V.

1.24 Market Price—shall have the meaning provided herein at Section 5.4.

1.25 Option—shall mean Stock Option and/or Incentive Stock Option.

1.26 Option Price—shall mean the purchase price per share of Common Stock
deliverable upon the exercise of an Option.

1.27 Optionee—shall mean the holder of an Option.

1.28 Outstanding Company Common Stock—shall have the meaning provided herein at
Section 1.4(a).

1.29 Outstanding Company Voting Securities—shall have the meaning provided
herein at Section 1.4(a).

1.30 Participant—shall have the meaning provided herein at Section 2.4(a).

1.31 Performance Factors—shall mean the various payout percentages related to
the attainment levels of one or more Performance Goals, as determined by the
Committee.

1.32 Performance Goals—shall mean the specific targeted amounts of, or changes
in, financial or operating goals including: revenues; expenses; net income;
operating income; equity; return on equity, assets or capital employed; working
capital; shareholder return; operating capacity utilized; production or sales
volumes; or throughput. Other financial or operating goals may also be used as
determined by the Committee. Such goals may be applicable to the Company as a
whole or one or more of its business units and may be applied in total or on a
per share, per barrel or percentage basis and on an absolute basis or relative
to other companies, industries or indices or any combination thereof, as
determined by the Committee.

1.33 Performance Period—shall have the meaning provided herein at Section 6.4.

1.34 Person—shall have the meaning provided herein at Section 1.4(a).

1.35 Qualifying Termination—shall mean, with respect to the employment of any
Participant who is a participant in the Sunoco, Inc. Special Executive Severance
Plan, a “Qualifying Termination” as defined in such plan, and with respect to
the employment of any other Participant, the following:

(a) a termination of employment by the Company within seven (7) months after a
Change in Control, other than for Just Cause, death or Disability;

(b) a termination of employment by the Participant within seven (7) months after
a Change in Control for one or more of the following reasons:

 

5



--------------------------------------------------------------------------------

(1) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change in Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change in Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Just Cause; or

(2) a reduction by the Company in the Participant’s combined annual base salary
and guideline (target) bonus as in effect immediately prior to the Change in
Control; or

(3) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (b), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

(c) before a Change in Control, a termination of employment by the Company,
other than a termination for Just Cause, or a termination of employment by the
Participant for one of the reasons set forth in (b) above, if the affected
Participant can demonstrate that such termination or circumstance in (b) above
leading to the termination:

(1) was at the request of a third party with which Sunoco, Inc. had entered into
negotiations or an agreement with regard to a Change in Control; or

(2) otherwise occurred in connection with a Change in Control;

provided, however, that in either such case, a Change in Control actually occurs
within one (1) year following the Employment Termination Date.

1.36 Share Change—shall have the meaning provided herein at Section 7.8(b).

1.37 Subsidiary—shall mean any corporation of which, at the time, more than
fifty percent (50%) of the shares entitled to vote generally in an election of
directors are owned directly or indirectly by Sunoco, Inc. or any subsidiary
thereof.

1.38 Stock Options—shall have the meaning provided herein at Section 3.1.

 

6



--------------------------------------------------------------------------------

1.39 Sunoco, Inc.—shall mean Sunoco, Inc., a Pennsylvania corporation, and any
successor thereto by merger, consolidation, liquidation or purchase of assets or
stock or similar transaction.

ARTICLE II

Background, Purpose and Term of Plan; Participation & Eligibility for Benefits

2.1 Background. Effective on December 31, 1996, no further awards shall be made
under the Sunoco, Inc. Executive Long-Term Stock Investment Plan adopted in May,
1991 provided, however, that any rights theretofore granted under that plan
shall not be affected.

2.2 Purpose of the Plan. The purposes of this Sunoco, Inc. Long-Term Performance
Enhancement Plan (the “Plan”) are to:

(a) better align the interests of shareholders and management of the Company by
creating a direct linkage between Participants’ rewards and shareholders’ gains;

(b) provide management with the ability to increase equity ownership in Sunoco,
Inc.;

(c) provide competitive compensation opportunities which can be realized through
attainment of performance goals; and

(d) provide an incentive to management for continuous employment with the
Company.

It is intended that most awards made under the Plan will qualify as
performance-based compensation under Section 162(m) of the Code.

2.3 Term of the Plan. This Plan will become effective upon approval by the
holders of a majority of the votes present, in person or represented by proxy,
at the 1997 Annual Meeting of Shareholders of Sunoco, Inc. No awards will be
made under the Plan after December 31, 2001, unless the Board of Directors
extends this date to a date no later than December 31, 2006. The Plan and all
awards made under the Plan prior to such date (or extended date) shall remain in
effect until such awards have been satisfied or terminated in accordance with
the Plan and the terms of such awards.

2.4 Administration. The Plan shall be administered by the Committee which shall
have the authority, in its sole discretion and from time to time to:

(a) designate the employees or classes of employees eligible to participate in
the Plan (each such employee being, a “Participant”);

(b) grant awards provided in the Plan in such form and amount as the Committee
shall determine;

(c) impose such limitations, restrictions and conditions upon any such award as
the

 

7



--------------------------------------------------------------------------------

Committee shall deem appropriate; and

(d) interpret the Plan, adopt, amend and rescind rules and regulations relating
to the Plan, and make all other determinations and take all other action
necessary or advisable for the implementation and administration of the Plan.

The decisions and determinations of the Committee on all matters relating to the
Plan shall be in its sole discretion and shall be conclusive. No member of the
Committee shall be liable for any action taken or not taken or decision made or
not made in good faith relating to the Plan or any award thereunder.

2.5 Eligibility for Participation. Participants in the Plan shall be the
officers and other key employees of the Company who occupy responsible
managerial or professional positions and who have the capability of making a
substantial contribution to the success of the Company. In making this selection
and in determining the amount of awards, the Committee shall consider any
factors deemed relevant, including the individual’s functions, responsibilities,
value of services to the Company and past and potential contributions to its
profitability and sound growth.

2.6 Types of Awards Under the Plan. Awards under the Plan may be in the form of
any one or more of the following:

(a) Stock Options, as described in Article III;

(b) Incentive Stock Options, as described in Article IV;

(c) Limited Rights, as described in Article V; and/or

(d) Common Stock Units, as described in Article VI.

2.7 Aggregate Limitation on Awards. Shares of stock which may be issued under
the Plan shall be Common Stock. The maximum number of shares of Common Stock
which may be issued under the Plan shall be four million (4,000,000). For
purposes of calculating the maximum number of shares of Common Stock which may
be issued under the Plan:

(a) all the shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when cash is used as full payment for
shares issued upon exercise of an Option;

(b) only the shares issued (including the shares, if any, withheld for tax
withholding requirements) net of shares of Common Stock used as full or partial
payment for such shares upon exercise of an Option;

(c) only the shares issued (including the shares, if any, withheld for tax
withholding) upon vesting and payment of the Common Stock Units, shall be
counted.

In addition to shares of Common Stock actually issued pursuant to the exercise
of Options, there shall be deemed to have been issued a number of shares equal
to the number of shares of

 

8



--------------------------------------------------------------------------------

Common Stock in respect of which Limited Rights (as described in Article V)
shall have been exercised. Shares tendered by a Participant as payment for
shares issued upon exercise of an Option, shall be available for issuance under
the Plan. Any shares of Common Stock subject to an Option, which for any reason
is terminated unexercised or expires shall again be available for issuance under
the Plan, but shares subject to an Option which are not issued as a result of
the exercise of Limited Rights shall not be available for issuance under the
Plan.

(d) The maximum number of Options that shall be granted with respect to each
calendar year to a Participant shall be two-hundred thousand.

(e) The maximum number of Common Stock Units granted with respect to each
calendar year to a Participant shall be fifty thousand.

(f) The maximum number of Common Stock Units granted under the Plan will be one
million.

The share limits set forth in this Section 2.7 shall be adjusted to reflect any
capitalization changes as discussed in Section 7.8.

ARTICLE III

Stock Options

3.1 Award of Stock Options. The Committee, from time to time, and subject to the
provisions of the Plan and such other terms and conditions as the Committee may
prescribe, may grant to any Participant in the Plan one or more options to
purchase for cash or shares the number of shares of Common Stock (“Stock
Options”) allotted by the Committee. The date a Stock Option is granted shall
mean the date selected by the Committee as of which the Committee allots a
specific number of options to a Participant pursuant to the Plan.

3.2 Stock Option Agreements. The grant of a Stock Option shall be evidenced by a
written Stock Option Agreement, executed by the Company and the holder of a
Stock Option, stating the number of shares of Common Stock subject to the Stock
Option evidenced thereby, and in such form as the Committee may from time to
time determine.

3.3 Stock Option Price. The Option Price per share of Common Stock deliverable
upon the exercise of a Stock Option shall be not less than the closing price of
a share of Common Stock on the date the Stock Option is granted, as reflected in
the consolidated trading tables of the Wall Street Journal under the caption
‘New York Stock Exchange Composite Transactions’ or any other publication
selected by the Committee). If there is no sale of shares of Common Stock on the
New York Stock Exchange for more than ten (10) days immediately preceding such
date, the Option Price shall be as determined by the Committee in such other
manner as it may deem appropriate. In no event shall the Option Price of any
share of Common Stock be less than its par value.

 

9



--------------------------------------------------------------------------------

3.4 Term and Exercise. The term and the vesting schedule of the Stock Options
shall be determined by the Committee. However, except as otherwise provided in
Section 3.10, no Stock Option may be exercisable before the second anniversary
of the date of grant or after the tenth anniversary of the date of grant. No
Stock Option shall be exercisable after the expiration of its term.

3.5 Manner of Payment. Each Stock Option Agreement shall set forth the procedure
governing the exercise of the Stock Option granted thereunder, and shall provide
that, upon such exercise in respect of any shares of Common Stock subject
thereto, the Optionee shall pay to the Company, in full, the Option Price for
such shares with cash or with Common Stock. All shares of Common Stock issued
under the Sunoco, Inc. Long-Term Incentive Plan, the Sunoco, Inc. Executive
Long-Term Stock Investment Plan or this Plan must be held at least six months
before they may be used as payment of the Option Price.

3.6 Issuance and Delivery of Shares. As soon as practicable after receipt of
payment, the Company shall deliver to the Optionee a certificate or certificates
for such shares of Common Stock. The Optionee shall become a shareholder of
Sunoco, Inc. with respect to Common Stock represented by share certificates so
issued and as such shall be fully entitled to receive dividends, to vote and to
exercise all other rights of a shareholder.

3.7 Retirement or Disability. Upon termination of the Optionee’s employment by
reason of Disability or retirement (as determined by the Committee), the
Optionee may, within sixty (60) months from the date of termination, exercise
any Stock Options to the extent such options are exercisable during such
60-month period.

3.8 Termination for Other Reasons. Except as provided in Sections 3.6 and 3.9,
or except as otherwise determined by the Committee, upon termination of an
Optionee’s employment, all unvested Stock Options shall terminate immediately,
and all vested Stock Options shall terminate:

(a) immediately, in the case of an Optionee terminated by the Company for Just
Cause; or

(b) upon the expiration of ninety (90) calendar days following the occurrence of
the Optionee’s Employment Termination Date, other than for Just Cause;

provided, however, that the Limited Rights awarded in tandem with such Stock
Options shall not terminate and such Limited Rights shall remain exercisable
during the Exercise Period for any Optionee whose employment relationship with
the Company has been terminated as a result of any Qualifying Termination.

3.9 Death of Optionee. Any rights in respect of Stock Options to the extent
exercisable on the date of the Optionee’s death may be exercised by the
Optionee’s estate or by any person

 

10



--------------------------------------------------------------------------------

that acquires the legal right to exercise such Stock Option by bequest,
inheritance, or otherwise by reason of the death of the Optionee. Any such
exercise to be valid must occur within the remaining option term of the Stock
Option. The foregoing provisions of this Section 3.9 shall apply to an Optionee
who dies while employed by the Company and to an Optionee whose employment may
have terminated prior to death; provided, however, that:

(a) an Optionee who dies while employed by the Company will be treated as if the
Optionee had retired on the date of death. Accordingly, the Optionee’s estate or
a person who acquires the right to exercise such Stock Option by bequest or
inheritance will have the right to exercise the Stock Option in accordance with
Section 3.7; or

(b) the estate or a person who acquires the right to exercise a stock option by
bequest or inheritance from an Optionee who dies after terminating employment
with the Company will have the remainder of any exercise period provided under
Sections 3.7 and 3.8.

3.10 Acceleration of Options. Notwithstanding any provisions to the contrary in
agreements evidencing Options granted thereunder, each outstanding Option shall
become immediately and fully exercisable upon the occurrence of any Change in
Control.

3.11 Effect of Exercise. The exercise of any Stock Options shall cancel that
number of related Limited Rights, if any, which is equal to the number of shares
of Common Stock purchased pursuant to said options.

ARTICLE IV

Incentive Stock Options

4.1 Award of Incentive Stock Options. The Committee, from time to time, and
subject to the provisions of the Plan and such other terms and conditions as the
Committee may prescribe, grant to any Participant in the Plan one or more
“Incentive Stock Options” (intended to qualify as such under the provisions of
Section 422 of the Internal Revenue Code of 1986, (the “Code”) as amended
(“Incentive Stock Options”)) to purchase for cash or shares the number of shares
of Common Stock allotted by the Committee. The date an Incentive Stock Option is
granted shall mean the date selected by the Committee as of which the Committee
allots a specific number of options to a Participant pursuant to the Plan.
Notwithstanding the foregoing, Incentive Stock Options shall not be granted to
any owner of ten percent (10%) or more of the total combined voting power of
Sunoco, Inc. and its subsidiaries (within the meaning of Section 424(f) of the
Code).

4.2 Incentive Stock Option Agreements. The grant of an Incentive Stock Option
shall be evidenced by a written Incentive Stock Option Agreement, executed by
the Company and the holder of an Incentive Stock Option stating the number of
shares of Common Stock subject to the

 

11



--------------------------------------------------------------------------------

Incentive Stock Option evidenced thereby, and in such form as the Committee may
from time to time determine.

4.3 Incentive Stock Option Price. The Option Price per share of Common Stock
deliverable upon the exercise of an Incentive Stock Option shall be not less
than the closing price of a share of Common Stock on the date the Incentive
Stock Option is granted, as reflected in the consolidated trading tables of the
Wall Street Journal under the caption ‘New York Stock Exchange Composite
Transactions’ or any other publication selected by the Committee). If there is
no sale of shares of Common Stock on the New York Stock Exchange for more than
ten (10) days immediately preceding such date, the Option Price shall be as
determined by the Committee in such other manner as it may deem appropriate. In
no event shall the Option Price of any share of Common Stock be less than its
par value.

4.3 Term and Exercise. The term and the vesting schedule of the Incentive Stock
Option shall be determined by the Committee. However, no Incentive Stock Option
may be exercisable before the second anniversary of the date of grant or after
the tenth anniversary of such date. No Incentive Stock Option shall be
exercisable after the expiration of its term.

4.4 Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of grant with
respect to which Incentive Stock Options are exercisable for the first time by
an Optionee during any calendar year, under this Plan or any other stock option
plan of Sunoco, Inc. and its subsidiaries (within the meaning of Section 424(f)
of the Code) exceeds One Hundred Thousand Dollars ($100,000.00), then the
option, as to the excess shall be treated as a non-qualified stock option. An
Incentive Stock Option shall not be granted to any person who is not an
“employee” of the Company (within the meaning of Section 424(f) of the Code).

4.5 Retirement or Disability. Upon the termination of the Optionee’s employment
by reason of Disability or retirement (as determined by the Committee), the
Optionee may, within sixty (60) months from the date of such termination of
employment, exercise any Incentive Stock Options to the extent such Incentive
Stock Options are exercisable during such 60-month period. Notwithstanding the
foregoing, the tax treatment available pursuant to Section 422 of the Internal
Revenue Code of 1986 upon the exercise of an Incentive Stock Option will not be
available to an Optionee who exercises any Incentive Stock Option more than:

(a) twelve (12) months after the date of termination of employment due to
Disability; or

(b) three (3) months after the date of termination of employment due to
retirement.

4.6 Termination for Other Reasons. Except as provided in Sections 4.6 and 4.8,
or

 

12



--------------------------------------------------------------------------------

except as otherwise determined by the Committee, upon termination of an
Optionee’s employment, all unvested Incentive Stock Options shall terminate
immediately, and all vested Incentive Stock Options shall terminate:

(a) immediately, in the case of an Optionee terminated by the Company for Just
Cause; or

(b) upon the expiration of ninety (90) calendar days following the date of
termination of an Optionee’s employment other than for Just Cause;

provided, however, that the Limited Rights awarded in tandem with such Incentive
Stock Options shall not terminate and such Limited Rights shall remain
exercisable during the Exercise Period for any Optionee whose employment
relationship with the Company has been terminated as a result of any Qualifying
Termination.

4.7 Death of Optionee. Any rights in respect of Incentive Stock Options to the
extent exercisable on the date of the Optionee’s death may be exercised by the
Optionee’s estate or by any person that acquires the legal right to exercise
such Stock Option by bequest, inheritance, or otherwise by reason of the death
of the Optionee. Any such exercise to be valid must occur within the remaining
option term of the Incentive Stock Option. The foregoing provisions of this
Section 4.7 shall apply to an Optionee who dies while employed by the Company
and to an Optionee whose employment may have terminated prior to death;
provided, however, that:

(a) an Optionee who dies while employed by the Company will be treated as if the
Optionee had retired on the date of death. Accordingly, the Optionee’s estate or
a person who acquires the right to exercise such Incentive Stock Option by
bequest or inheritance will have the right to exercise the Incentive Stock
Option in accordance with Section 4.5; or

(b) the estate or a person who acquires the right to exercise a stock option by
bequest or inheritance from an Optionee who dies after terminating employment
with the Company will have the remainder of any exercise period provided under
Section 4.5 and 4.6.

4.8 Applicability of Stock Options Selections. Section 3.5, Manner of Payment,
Section 3.6, Issuance and Delivery of Shares, Section 3.10, Acceleration of
Options and Section 3.11, Effect of Exercise, applicable to Stock Options, shall
apply equally to Incentive Stock Options. Said Sections are incorporated by
reference in this Article IV as though fully set forth herein.

ARTICLE V

Limited Rights

5.1 Award of Limited Rights. Concurrently with or subsequent to the award of any
Option, the Committee may, subject to the provisions of the Plan and such other
terms and

 

13



--------------------------------------------------------------------------------

conditions as the Committee may prescribe, award to the Optionee with respect to
each Option, a related limited right permitting the Optionee, during a specified
limited time period, to be paid the appreciation on the Option in lieu of
exercising the Option (“Limited Right”).

5.2 Limited Rights Agreement. Limited Rights granted under the Plan shall be
evidenced by written agreements in such form as the Committee may from time to
time determine.

5.3 Exercise Period and Time of Payment. Limited Rights are immediately
exercisable in full upon the occurrence of a Change in Control through the
period ending upon the earlier of (a) seven (7) months following the date of a
Change in Control or (b) seventy (70) days following the end of the calendar
year in which the date of such Change in Control occurs (the “Exercise Period”).
Payment of Limited Rights shall be made no later than two and one half (2  1/2)
months following the end of the calendar year in which the date of such Change
in Control occurs.

5.4 Amount of Payment. The amount of payment to which an Optionee shall be
entitled upon the exercise of each Limited Right shall be equal to 100% of the
amount, if any, which is equal to the difference between the Option Price of the
related Option and the Market Price of a share of such Common Stock. “Market
Price” is defined to be the greater of:

(a) the highest price per share of Common Stock paid in connection with any
Change in Control during the period from the sixtieth (60th) calendar day
immediately prior to the Change in Control through the earlier of (1) the
ninetieth (90th) calendar day following the Change in Control or (2) the
seventieth (70th) day following the end of the calendar year in which the date
of such Change in Control occurs; and

(b) the highest trading price per share of Common Stock reflected in the
consolidated trading tables of The Wall Street Journal (presently the New York
Stock Exchange Composite Transactions quotations) during the 60-day period
immediately prior to the Change in Control.

5.5 Form of Payment. Payment of the amount to which an Optionee is entitled upon
the exercise of Limited Rights, as determined pursuant to Section 5.4, shall be
made solely in cash.

5.6 Effect of Exercise. If Limited Rights are exercised, the Stock Options, if
any, related to such Limited Rights cease to be exercisable to the extent of the
number of shares with respect to which the Limited Rights were exercised. Upon
the exercise or termination of the Options, if any, related to such Limited
Rights, the Limited Rights granted with respect thereto terminate to the extent
of the number of shares as to which the related Options were exercised or
terminated; provided, however, that with respect to Options that are terminated
as a result of the termination of the Optionee’s employment status, the Limited
Rights awarded in tandem therewith shall not terminate and such Limited Rights
shall remain exercisable during the Exercise Period for any

 

14



--------------------------------------------------------------------------------

Optionee whose employment relationship with the Company has been terminated as a
result of any Qualifying Termination.

5.7 Retirement or Disability. Upon termination of the Optionee’s employment by
reason of Disability or retirement (as determined by the Committee), the
Optionee may, within six (6) months from the date of termination, exercise any
Limited Rights to the extent such Limited Right is exercisable during such
six-month period.

5.8 Death of Optionee or Termination for Other Reasons. Except as provided in
Sections 5.7 and 5.9 or except as otherwise determined by the Committee, all
Limited Rights granted under the Plan shall terminate upon the termination of
the Optionee’s employment or upon the death of the Optionee.

5.9 Termination Related to a Change in Control. The requirement that an Optionee
be terminated by reason of retirement or Disability or be employed by the
Company at the time of exercise pursuant to Sections 5.7 and 5.8 respectively,
is waived during the Exercise Period as to any Optionee whose employment
relationship with the Company has been terminated as a result of any Qualifying
Termination.

ARTICLE VI

Common Stock Units

6.1 Award of Common Stock Units. The Committee, from time to time, and subject
to the provisions of the Plan, may grant to any Participant in the Plan rights
to receive shares of Common Stock which are subject to a risk of forfeiture by
the Participant (“Common Stock Units”). At the time it grants any Common Stock
Units, the Committee shall determine whether the payment of such Common Stock
Units shall be conditioned upon either:

(a) the Participant’s continued employment with the Company throughout a stated
period (Section 6.4); or

(b) the attainment of certain predetermined performance objectives during a
stated period (Section 6.5).

The date Common Stock Units are granted shall mean the date selected by the
Committee as of which the Committee allots a specific number of Common Stock
Units to a Participant pursuant to the Plan.

6.2 Common Stock Unit Agreements. Common Stock Units granted under the Plan
shall be evidenced by written agreements stating the number of Common Stock
Units evidenced thereby or in such form and as the Committee may from time to
time determine.

6.3 Dividend Equivalents. A holder of Common Stock Units will be entitled to
receive payment from the Company in an amount equal to each cash dividend
(“Dividend Equivalent”)

 

15



--------------------------------------------------------------------------------

Sunoco, Inc. would have paid to such holder had he, on the record date for
payment of such dividend, been the holder of record of shares of Common Stock
equal to the number of Common Stock Units which had been awarded to such holder
as of the close of business on such record date. The Company shall establish a
bookkeeping account on behalf of each Participant in which the Dividend
Equivalents that would have been paid to the holder of Common Stock Units
(“Dividend Equivalent Account”) shall be credited. The Dividend Equivalent
Account will not bear interest.

6.4 Performance Period. Upon making an award, the Committee shall determine (and
the Common Stock Unit Agreement shall state) the length of the applicable period
during which employment must be maintained or certain performance targets must
be attained (the “Performance Period”). Performance Periods will normally be
from three (3) to five (5) years; however, the Committee at its sole discretion
may establish other time periods.

6.5 Performance Goals. Common Stock Units and the related Dividend Equivalent
Account earned may be based upon the attainment of Performance Goals established
by the Committee in accordance with Section 162(m). Within the first ninety
(90) days of the Performance Period, the Committee shall establish, in writing,
the weighted Performance Goals and related Performance Factors for various goal
achievement levels for the Company. In establishing the weighted Performance
Goals, the Committee shall take the necessary steps to insure that the Company’s
ability to achieve the preestablished goals is uncertain at the time the goals
are set. The established written Performance Goals, assigned weights, and
Performance Factors shall be written in terms of an objective formula, whereby
any third party having knowledge of the relevant Company performance results
could calculate the amount to be paid. Such Performance Goals may vary by
Participant and by grant.

The number of Common Stock Units and Dividend Equivalents earned will be equal
to the amounts awarded multiplied by the Performance Factor. However, the
Committee shall have the discretion, by Participant and by grant, to reduce (but
not to increase) some or all of the amount that would otherwise be payable by
reason of the satisfaction of the Performance Goals. In making any such
determination, the Committee is authorized to take into account any such factor
or factors it determines are appropriate, including but not limited to Company,
business unit and individual performance.

6.6 Payment of Common Stock Units and Dividend Equivalent Account. Payment in
respect of Common Stock Units earned (as determined under Sections 6.4 and 6.5)
shall be made to the holder thereof within ninety (90) days after the
Performance Period for such units has ended, but only to the extent the
Committee certifies in writing that the continuing employment and/or any

 

16



--------------------------------------------------------------------------------

applicable performance targets have been met.

Except as may be otherwise provided by Section 6.9, payment for Common Stock
Units earned shall be made either in shares of Common Stock, or in cash, at the
sole discretion of the Committee. The medium of payment, whether in shares of
Common Stock or in cash, shall be set forth in the Committee’s resolution
granting the Common Stock Units and in the Agreement with the Participant.

For an award of Common Stock Units to be paid out in shares, the number of
shares paid shall be equal to the number of Common Stock Units earned. The
holder may elect to reduce this amount by the number of shares of Common Stock
which have, on the date the Common Stock Units are paid, a Fair Market Value
equal to the applicable federal, state and local withholding tax due on the
receipt of Common Stock, in lieu of making a cash payment equal to the amount of
such withholding tax due.

For an award of Common Stock Units to be settled in cash, the amount of cash
paid shall be equal to the number of Common Stock Units earned multiplied by the
average closing price for a share of Common Stock as published in the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the ten
(10) day period immediately prior to such date following the lapse of the
Performance Period, and the satisfaction of any other applicable conditions
established by the Committee at the time of grant, that the Participant first
becomes entitled to receive such payment. Such amount will be reduced by
applicable federal, state and local withholding tax due.

A holder of Common Stock Units (whether or not such Common Stock Units are to
paid out in Common Stock, or settled in cash) will be entitled to receive from
the Company, at the end of the Performance Period, payment of an amount in cash
equal to the Dividend Equivalent Account earned (as determined under Sections
6.4 and 6.5) by the holder minus applicable federal, state and local withholding
tax due.

6.7 Death, Disability or Retirement.

(a) Upon the termination of a Participant’s employment by reason of death,
Disability or retirement (as determined by the Committee) prior to the end of
the Performance Period:

(1) in the case of an award of Common Stock Units made pursuant to
Section 6.1(a) hereof and conditioned upon the Participant’s continued
employment, the conditions to payout, if any, shall be determined by the
Committee and shall be as set forth in the agreement granting the Common Stock
Units.

 

17



--------------------------------------------------------------------------------

(2) in the case of an award of Common Stock Units made pursuant to
Section 6.1(b) hereof and conditioned upon the attainment of certain
predetermined performance objectives, no portion of the Participant’s Common
Stock Unit and the Dividend Equivalent Account related to such award shall be
forfeited, and the Common Stock Units, together with related Dividend
Equivalents, shall be paid out as though such Participant continued in the
employment of the Company through any applicable Performance Period, and as, if,
and when the applicable Performance Goals have been met.

6.8 Termination of Employment. Except as provided in Sections 6.7 and 6.9, or as
determined by the Committee, 100% of all Common Stock Units of a Participant
under the Plan shall be forfeited and the Dividend Equivalent Account shall be
forfeited upon termination of the Participant’s employment with the Company
prior to the end of the Performance Period, and in such event the Participant
shall not be entitled to receive any Common Stock or any payment of the Dividend
Equivalent Account regardless of the level of Performance Goals achieved for the
respective Performance Periods.

6.9 Change in Control. In the event of a Change in Control, Common Stock Units
shall be paid to the Participant no later than ninety (90) days following the
date of occurrence of such Change in Control (the “CSU Payout Date”), regardless
of whether the applicable Performance Period has expired or whether the
applicable Performance Goals have been met. For a Change in Control occurring
within the first consecutive twelve-month period following the date of grant,
the number of performance-based Common Stock Units paid out with regard to such
grant shall be equal to the total number of Common Stock Units outstanding in
such grant as of the Change in Control, not adjusted for any Performance Factors
described in Section 6.5. For a Change in Control occurring after the first
consecutive twelve-month period following the date of grant, the number of
performance-based Common Stock Units paid out with regard to such grant shall be
the greater of (i) the total number of Common Stock Units outstanding in such
grant as of the Change in Control, not adjusted for any Performance Factors
described in Section 6.5 or (ii) the total number of such Common Stock Units
outstanding in such grant, multiplied by the applicable Performance Factors
related to the Company’s actual performance immediately prior to the Change in
Control. In the case of an award of Common Stock Units conditioned upon the
Participant’s continued employment, the total number of Common Stock Units
outstanding in such grant as of the Change in Control shall be paid to the
Participant. The Participant’s Common Stock Units shall be payable to the
Participant in cash or stock, as determined by the Committee prior to the Change
in Control, as follows:

 

18



--------------------------------------------------------------------------------

(a) if the Participant is to receive stock, the Participant will receive shares
of Common Stock equal in number to the total number of Common Stock Units as
stated above in this Section 6.9; or

(b) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of Common Stock Units stated above in this
Section 6.9 multiplied by the Market Price as defined in Section 5.4. Such
amount will be reduced by the applicable federal, state and local withholding
taxes due.

On or before the CSU Payout Date, the Participant will be paid an amount in cash
equal to the applicable Dividend Equivalents on the number of Common Stock Units
being paid pursuant to this Section 6.9 for the time period immediately
preceding the change in Control. Payout of Common Stock Units and the Dividend
Equivalents shall be made to each Participant:

(c) who is employed by the Company on the CSU Payout Date; or

(d) whose employment relationship with the Company is terminated:

(1) as a result of any Qualifying Termination prior to the CSU Payout Date; or

(2) as a result of death, Disability or retirement (as determined by the
Committee), that has occurred prior to the CSU Payout Date.

The Committee may establish, at the time of the grant of Common Stock Units,
other conditions which must be met for payout to occur. These conditions shall
be set forth in the Committee’s resolution granting the Common Stock Units and
in the Agreement with the holder.

ARTICLE VII

Miscellaneous

7.1 General Restriction. Each award under the Plan shall be subject to the
requirement that if, at any time, the Committee shall determine that:

(a) the listing, registration or qualification of the shares of Common Stock
subject or related thereto upon any securities exchange or under any state or
Federal law; or

(b) the consent or approval of any government regulatory body; or

(c) an agreement by the recipient of an award with respect to the disposition of
shares of Common Stock,

is necessary or desirable as a condition of, or in connection with, the granting
of such award or the issue or purchase of shares of Common Stock thereunder,
then such award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

7.2 Non-Assignability. Awards under the Plan shall not be assignable or
transferable by

 

19



--------------------------------------------------------------------------------

the recipient thereof, except by will or by the laws of descent and distribution
except as otherwise determined by the Committee. Accordingly, during the life of
the recipient, such award shall be exercisable only by such person or by such
person’s guardian or legal representative, unless the Committee determines
otherwise.

7.3 Right to Terminate Employment; Effect of Disaffiliation. Nothing in the Plan
or in any agreement entered into pursuant to the Plan shall confer upon any
Participant the right to continue in the employment of the Company or effect any
right which the Company may have to terminate the employment of such
Participant. If an Affiliate ceases to be an Affiliate as a result of the sale
or other disposition by Sunoco, Inc. or one of its continuing Affiliates of its
ownership interest in the former Affiliate, or otherwise, then individuals who
remain employed by such former Affiliate thereafter shall be considered for all
purposes under the Plan to have terminated their employment relationship with
the Company.

7.4 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation, determinations of the persons to receive awards,
the form, amount and timing of such awards, the terms and provisions of such
awards, and the agreements evidencing same) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, awards
under the Plan, whether or not such persons are similarly situated.

7.5 Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect thereto unless and until
certificates for shares of Common Stock are issued on behalf of such recipient.

7.6 Leaves of Absence. The Committee shall be entitled to make such rules,
regulations and determinations as it deems appropriate under the Plan in respect
of any leave of absence taken by the recipient of any award. Without limiting
the generality of the foregoing, the Committee shall be entitled to determine
(i) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan and (ii) the impact, if any, of any
such leave of absence on awards under the Plan theretofore made to any recipient
who takes such leaves of absence.

7.7 Newly Eligible Employees. The Committee shall be entitled to make such
rules, regulations, determinations and awards as it deems appropriate in respect
of any employee who becomes eligible to participate in the Plan or any portion
thereof after the commencement of an award or incentive period.

7.8 Adjustments.

(a) In the event of a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company

 

20



--------------------------------------------------------------------------------

(each a “Share Change”), the Company or the Board of Directors shall make an
equitable and proportionate anti-dilution adjustment to offset any resultant
change in the per-share price of the Company’s Common Stock, and preserve the
intrinsic value of Stock Options, Common Stock Units and other awards
theretofore granted under the Plan. Such mandatory adjustment may include a
change in one or more of the following: (1) the aggregate number of shares of
Common Stock reserved for issuance and delivery under the Plan; (2) the number
of shares of Common Stock or other securities subject to outstanding awards
under the Plan; (3) the exercise price of outstanding Options; and (4) other
similar matters.

(b) In the event of a merger, amalgamation, consolidation, acquisition of
property or shares, separation, spinoff, other distribution of stock or property
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board of Directors may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (1) the
aggregate number and kind of shares or Common Stock or other securities reserved
for issuance and delivery under the Plan, (2) the number and kind of shares of
Common Stock or other securities subject to outstanding awards under the Plan;
and (3) the exercise price of outstanding Options, (4) the cancellation of
outstanding awards granted under the Plan in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such awards, as determined by the Committee or the Board of Directors in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which holders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee or the Board of Directors that the value of an
Option shall for this purpose be deemed to equal the excess, if any, of the
value of the consideration being paid for each share of Common Stock pursuant to
such Corporate Transaction over the exercise price of such Option shall
conclusively be deemed valid); (5) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the shares of Common Stock
subject to outstanding awards under the Plan; and (6) in connection with any
Disaffiliation, arranging for the assumption of awards granted under the Plan,
or replacement of awards granted under the Plan with new awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to awards under the Plan that remain based upon
Company securities).

 

21



--------------------------------------------------------------------------------

7.9 Amendment of the Plan.

(a) The Committee may, without further action by the shareholders and without
receiving further consideration from the Participants, amend this Plan or
condition or modify awards under this Plan in response to changes in securities
or other laws or rules, regulations or regulatory interpretations thereof
applicable to this Plan or to comply with stock exchange rules or requirements.

(b) The Committee may at any time, and from time to time, modify or amend the
Plan, or any award granted under the Plan, in any respect; provided, however,
that, without shareholder approval the Committee may not:

1) increase the maximum award levels established in Section 2.7, including the
maximum number of shares of Common Stock which may be issued under the Plan
(other than increases pursuant to Section 7.8);

(2) extend the term during which an Option may be exercised beyond ten years
from the date of grant; or

(3) alter the terms of any Option to reduce the Option Price, or cancel any
outstanding Option award and replace it with a new Option, having a lower Option
Price, where the economic effect would be the same as reducing the Option Price
of the cancelled Option.

Except as provided in Section 7.9(a) above, no termination, modification or
amendment of the Plan (or any award granted under the Plan), shall, without the
consent of a Participant, affect the Participant’s rights under an award
previously granted.

The termination or any modification or amendment of the Plan, except as provided
in Section 7.9(a) above, shall not without the consent of a Participant, affect
the Participant’s rights under an award previously granted.

 

22